68 So.3d 339 (2011)
Johnny MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-0408.
District Court of Appeal of Florida, First District.
August 15, 2011.
Johnny Mills, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney General, Tallahassee, for Appellee.
*340 PER CURIAM.
The appellant appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of ground two without further comment. However, we reverse and remand for the trial court to either attach records refuting the appellant's facially sufficient allegation that his consecutive habitual violent felony offender (HVFO) sentences for armed robbery and aggravated battery are illegal because the crimes occurred during a single criminal episode, or to grant relief. See Hale v. State, 630 So.2d 521 (Fla.1993) (holding that a trial court may not impose consecutive enhanced sentences for crimes committed during a single criminal episode as such sentences are not permitted by statute).
AFFIRMED in part, REVERSED and REMANDED in part.
BENTON, C.J., ROBERTS, and RAY, JJ., concur.